Citation Nr: 0308394	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  95-06 526	)	DATE

	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea.

2.  Entitlement to service connection for a respiratory 
disorder, to include as a result of undiagnosed illness.

3.  Entitlement to an evaluation in excess of 20 percent for 
prostatitis.

(The issue of entitlement to service connection for a 
gastrointestinal disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from January 1978 to 
September 1992. 
This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 1994, February 1997, March 
1997, and October 1997 by the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In August 1996, the Board remanded this case to the RO for 
further development of the evidence.  In January 2002, the 
Board remanded the case so that the veteran might be afforded 
his right to a hearing.  On December 11, 2002, the veteran 
appeared and testified at a personal hearing before the 
undersigned Veterans' Law Judge at the RO.  A transcript of 
that hearing is of record.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a gastrointestinal 
disorder pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (38 C.F.R. § 20.903 (2002)).  After giving the 
notice and receiving the appellant's response to the notice, 
the Board will prepare a separate decision addressing that 
issue.   





FINDINGS OF FACT

1.  Sleep disturbance is a manifestation of service connected 
post-traumatic stress disorder.

2.  Obstructive sleep apnea/hypopnea was diagnosed many years 
after the veteran's separation from active service and is not 
related to such service.

3.  The veteran does not currently have respiratory disease, 
and there are no objective indications of chronic respiratory 
disability.

4.  Prior to the hearing on December 11, 2002, the veteran 
had consistently reported nocturia 2 or 3 times per night.

5.  At the hearing on December 11, 2002, the veteran reported 
that he had nocturia 5 or 6 times per night.

CONCLUSIONS OF LAW

1.  A sleep disorder, to include sleep apnea, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Service connection for a respiratory disorder, to include 
as a result of undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

3.  The criteria for an evaluation of 40 percent for 
prostatitis from December 11, 2002, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527 (2002).

4.  The criteria for an evaluation in excess of 20 percent 
for prostatitis prior to December 11, 2002, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7527 (2002).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
an April 2001 letter, the RO notified the veteran that he 
should identify any person, agency, or company which had 
records relevant to his claims and, in the case of medical 
records, the condition for which he was treated and that he 
could submit any relevant records or VA would assist him in 
obtaining such records.  In the remand of January 2002, the 
Board stated, "The veteran is informed that if there is 
evidence supporting the issues on appeal, he must submit that 
evidence to the RO."  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



I. Service Connection for Sleep Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The Board notes that the veteran is service connected for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent, and that sleep disturbance has been recognized by 
the RO as a manifestation of PTSD, for which the veteran is 
being compensated.  At a personal hearing before a hearing 
officer in April 1995, the veteran testified that he did not 
claim to have an organic sleep disorder but rather was 
indicating that he could not sleep because he had nightmares 
and would wake up all the time.  At a VA mental health clinic 
in September 1998, it was noted that the veteran had 
persistent intermittent sleep disturbance with increasing re-
awakening by nightmares of Gulf War events, including images 
of dead Iraqi soldiers.  At a VA psychiatric examination in 
January 1999, the veteran reported intermittent sleep 
disturbance with occasional nightmares which had themes of 
death.

In November 2001, the veteran underwent a sleep study at the 
Sleep Disorders Center of Georgia.  The impressions were a 
relatively high arousal index and very mild obstructive sleep 
apnea/hypopnea.

The veteran's service medical records are entirely negative 
for any findings or diagnosis of sleep apnea/hypopnea.  His 
postservice medical records prior to November 2001, which was 
over 9 years after his separation from active duty, are 
negative for any findings or diagnosis of an organic sleep 
disorder.  In addition, there is no medical evidence or 
medical opinion of record that very mild sleep apnea found in 
November 2001 had its onset during the veteran's period of 
active service or otherwise relating very mild sleep apnea to 
any incident or manifestation during active service.  
Therefore, the Board finds that there is no basis on which 
service connection may be granted for a sleep disorder.  The 
veteran's sleep disturbance associated with service connected 
PTSD is a factor in the evaluation of that disorder.  His 
sleep apnea cannot reasonably be related to his active 
service.  Entitlement to service connection for a sleep 
disorder is thus not established.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  

II. Service connection for Respiratory Disorder, To Include 
as Result of Undiagnosed Illness

Direct service connection presupposes a diagnosis of a 
current disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2002) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2006, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2).   To be "chronic" 
a disability must have existed for six months or more or have 
exhibited intermittent episodes of improvement and worsening 
over a six-month period.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b) (2002).

The veteran's service medical records are negative for any 
lung disease or breathing difficulty.  In January 1980, he 
was seen for a cold.  In June 1991, on a questionnaire for 
Southwest Asia Demobilization/Redeployment, he stated that he 
did not have a cough.  At an examination for separation in 
April 1992, his lungs and chest were evaluated as normal, and 
a chest X-ray was normal.

VA pulmonary function tests in August 1993, which were part 
of a Persian Gulf Registry Examination, were normal.  A VA 
chest X-ray in January 1994 showed no evidence of any acute 
pulmonary process.  

At a hearing before a hearing officer in April 1995, the 
veteran testified that at times he had shortness of breath 
and occasional coughing, for which he was not taking any 
medication.

At a Gulf War Guidelines examination in April 2000, the 
veteran complained of dyspnea (shortness of breath) on 
exertion, but he stated that he could exercise 2 or 3 miles 
before he became short of breath.  He did not have a chronic 
cough.  On examination, his lungs were essentially clear to 
auscultation, bilaterally; he had good inspiratory effort; 
and no wheezing, rhonchi, or rales were noted.  Pulmonary 
function tests were normal.  Exercise tolerance was good and 
without any dyspnea.  The examiner found that the veteran had 
no significant pulmonary disturbance.  The Board finds that a 
reasonable interpretation of the examiner's findings is that 
no respiratory disability was found at the April 2000 
evaluation.

At a VA general medical examination in February 2001, the 
veteran complained again that his exercise tolerance was 2 to 
3 miles, at which point he would get short of breath.  He 
also stated that he could walk up 5 or 6 flights of stairs 
before getting short of breath.  He did not have a chronic 
cough.  He indicated that he had not had any increase in his 
respiratory complaints since April 2000, when pulmonary 
function tests had been normal.  The examiner noted that the 
veteran's alleged respiratory problems did not, by his 
admission, disturb his everyday activities and that the 
veteran's getting short of breath after the exertion he 
described was normal for a man of his age.  On examination, 
his lungs were clear.  It was also noted that the veteran had 
a prior history of tobacco abuse.  The examiner reported that 
the objective findings in February 2001 were basically 
normal.  The examiner did not diagnose any respiratory 
disease or report any respiratory disability.

Upon consideration of the evidence of record, the Board finds 
that there is no competent medical evidence that the veteran 
currently has any respiratory disease.  The Board also notes 
that the examinations in April 2000 and February 2001 did not 
show any objective indications of chronic respiratory 
disability.  The Board must conclude that there is no basis 
to grant entitlement to direct service connection for a 
respiratory disorder and that service connection for a 
respiratory disorder as a result of undiagnosed illness is 
also not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002); Rabideau, supra.

As the preponderance of the evidence is against the veteran's 
claims for service connection for a sleep disorder and a 
respiratory disorder, the benefit of the doubt doctrine does 
not apply on those issues.  38 U.S.C.A. § 5107(b) (West 
2002). 

III. Evaluation of Prostatitis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of 2 disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  As the veteran appealed the initial evaluation of 
his service connected prostatitis, the Board will consider 
whether staged ratings may be appropriate.

38 C.F.R. § 4.115b, Diagnostic Code 7527 (2002), pertaining 
to prostate gland injuries, infections, hypertrophy, and 
postoperative residuals, provides that the disability shall 
be rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  In the veteran's case, the voiding 
dysfunction of urinary frequency is the predominant 
manifestation of prostatitis, and the disability is rated on 
that basis.  38 C.F.R. § 4.115a (2002) provides that urinary 
frequency with a daytime voiding interval between one and two 
hours or awakening to void 3 or 4 times per night warrants an 
evaluation of 20 percent.  An evaluation of 40 percent 
requires a daytime voiding interval of less than one hour or 
awakening to void 5 or more times per night.

The record reveals that the veteran has complained for years 
of having to get up at night to urinate.  A VA treatment note 
in January 1993 noted that the veteran had nocturia 2 or 3 
times per night.  At a VA genitourinary examination in 
October 1996, nocturia 3 times per night was noted.  On a 
questionnaire for VA treatment which he completed in July 
1997, the veteran stated that he got up to urinate 3 times 
per night.  VA treatment notes in December 1997 and May 1998 
noted nocturia 3 times per night.  On a questionnaire in 
October 1999, the veteran stated that he got up to urinate 3 
times per night.  The Board notes that awakening to void 3 
times per night warrants an evaluation of 20 percent under 
38 C.F.R. § 4.115a (2002).

In his testimony at the hearing on December 11, 2002, the 
veteran stated for the first time that he had to get up to 
urinate 5 or 6 times per night.  The Board finds that his 
testimony in that regard is credible.  Awakening to void 5 or 
6 times per night warrants an evaluation of 40 percent under 
38 C.F.R. § 4.115a (2002).  Because the veteran had not 
reported such urinary frequency prior to the December 11, 
2002, hearing, the Board finds that he is entitled to an 
increased rating of 40 percent for prostatitis but also that 
staged ratings are appropriate.  The evaluation of 40 percent 
for prostatitis will be granted only from December 11, 2002, 
the date of his testimony, and the evaluation of 20 percent 
for prostatitis, which was consistent with awakening to void 
3 times per night, will remain in effect prior to December 
11, 2002, because the evidence fails to show entitlement to 
an evaluation in excess of 20 percent prior to the date of 
the hearing.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7527 (2002).

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an evaluation in excess of 20 percent 
for prostatitis for the period prior to December 11, 2002, 
the benefit of the doubt doctrine does not apply on that 
issue.  38 U.S.C.A. § 5107(b) (West 2002). 
  
ORDER

Service connection for a sleep disorder, to include sleep 
apnea, is denied.

Service connection for a respiratory disorder, to include as 
a result of undiagnosed illness, is denied.

An evaluation of 40 percent for prostatitis is granted from 
December 11, 2002, subject to governing regulations 
concerning the payment of monetary awards.

Entitlement to an evaluation in excess of 20 percent for 
prostatitis for the period prior to December 11, 2002, is 
denied.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

